ORDER
DAVID F. LUVARA of PHILADELPHIA, PENNSYLVANIA, who was admitted to the bar of this State in 1989, having been temporarily suspended from the practice of law by Order of this Court filed on October 15, 2001, pursuant to Rule 1:20-13(b)(1), based on respondent’s entry of a guilty plea in the Court of Common Pleas in the Commonwealth of Pennsylvania to a charge of conspiracy to commit bribery, in violation of 18 Pa. C.S.A. 903;
And the Office of Attorney Ethics having reported that the Court of Common Pleas of the Commonwealth of Pennsylvania vacated respondent’s guilty plea and that respondent was reinstated to the practice of law in Pennsylvania on April 3, 2003;
And good cause appearing;
It is ORDERED that respondent is hereby reinstated to the practice of law in New Jersey, effective immediately.